Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

 

 

VIRGINIA:

IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
DISTRICT OF NEW YORK

In re:
VIRGINIA TRUE CORPORATION,

Debtor

Chapter 11
Case No. CL19-42769

AFFIDAVIT OF ROBERT C. SMITH

Il. ROBERT C. SMITH. having been duly sworn, hereby state as follows based on my
personal knowledge:
1. Tam over the age of 18 years old. a resident of Richmond. Virginia and a licensed
Virginia attorney.
- On March 30. 2017, | was asked by Howard Kleinhendler to draft articles of

incorporation for Virginia True Corporation. See Kleinhendler email attached as Exhibit
A.

ta

‘od

That day, | formed Virginia True Corporation with the Virginia State Corporation
Commission and paid the applicable fees. See incorporation filings attached as Exhibit
B. Also on that day and in subsequent weeks, | asked both Kleinhendler and Fernandez
about filing various documents with the New York Secretary of State and the City of
New York authorizing Virginia True to conduct business in the state and the city of New
York. I was told emphatically by both of them that Virginia True wanted to absolutely
no nexus with the New York due to various tax and regulatory concerns that were

deemed to be far less favorable than Virginia.
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

4. In early 2018, | withdrew as counsel for Virginia True. On March 22. 2018, I withdrew as
registered agent and as my office had been listed as the registered office for Virginia, |
discontinued its use. These filings are attached as Exhibit C.

5. On May 23, 2018. Howard Kleinhendler filed papers with the Virginia State Corporation
Commission naming 7705 Ylonda Road, Richmond, Virginia 23229. These filings are
attached as Exhibit D.

 

lL Robert C, Smith

COMMONWEALTH OF VIRGINIA,
CITY OF RICHMOND:

SUBSCRIBED and SWORN TO by Robert C. Smith before me this_/ “day of
“fone. 201.7
Jat
My commission expireson Yee $( 2 © 24

V2 Cer

Notary Public

 
 

DANNY CUSTALOW
Notary Public
Commonwealth of Virginia
Registration No. 335503
My Commissien Expires Dec 31,2021

    
 

[SEAL]

 
    

6 355e5

Notary Registration Number

  

to
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

Rob Smith
a eee

 

From: Howard Kleinhendler <HKleinhendler@wmilp.com>
Sent: Thursday, March 30, 2017 12:05 PM

To: Rob Smith

Subject: VA Deal

Rob:

Please open a VA corporation. It will bea subchapter S corp.
Principal place of business will be your office. You are registered agent.
Name: VIRGINIA TRUE CORPORATION
One class of shares of common. Issuance of 5,000 shares
Directors (4): Benito R. Fernandez
131 Lancaster Street
Albany, New York 12210
Howard Kleinhendler
885 Second Avenue
47" Floor
New York, NY 10017
DOMENICK CIPOLLONE
58-08 48th Street
Flushing, NY 11378
ANTHONY CIPOLLONE
58-08 48th Street
Flushing, NY 11378
Duration: Perpetual

Purpose: Any lawful purpose.

Officers: Benito R. Fernandez
President

Howard Kleinhendler
Exec. Vice President and Secretary

Call me with any questions.
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

Howard Kleinhendler

WACHTEL MISSRY LLP

One Dag Hammarskjold Plaza

885 Second Avenue | New York, NY 10017

Telephone: (212) 809-9522 | Facsimile: (212) 909-9417

Email: hkleinhendler@wmllp.com | Website: www.wmilp.com

IMPORTANT NOTICES: NOTICE UNDER E-SIGN ACT: Unless specifically set forth herein, the
transmission of this communication is not intended to be a legally binding electronic signature; and no offer,
commitment or assent by or on behalf of the sender or the sender’s client is expressed or implied by the sending
of this email, or any attachments hereto. NOTICE OF ATTORNEY’S CONFIDENTIALITY: This email is
confidential and may also be privileged. If you are not the intended recipient please delete it and notify us
immediately by telephoning or e-mailing the sender. You should not copy it or use it for any purpose nor
disclose its contents to any other person.
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

Office of the Clerk

 

March 30, 2017

ROBERT COLEMAN SMITH
THE BRANCH HOUSE
2501 MONUMENT AVENUE
RICHMOND, VA 23220

 

RECEIPT

RE: Virginia True Corporation

ID: 08166605

DCN: 17-03-30-6059

Dear Customer:

This is your receipt for $75.00 to cover the fee(s) for filing articles of incorporation with this office.
The effective date of the certificate of incorporation is Match 30, 2017.

if you have any questions, please call (804) 371-9733 or toll-free in Virginia, 1-866-722-2551.

Sincerely,

Joel H. Peck
Clerk of the Commission

CORPRCPT
NEWCD
CISECOM
P.O, Box 1187, Richmond, VA 23218-1197

Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630 a
Clerk's Office (804) 371-9733 of (866) 722-2551 (toll-free in Virginia) www.scc.virginia.gow!
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

 

State CorPORATION ComMISSION

Richmond, March 30, 2017

This is to certify that the certificate of incorporation of

Virginia True Corporation

was this day issued and admitted to record in this office and that
the said corporation is authorized to transact its business subject
to all Virginia laws applicable to the corporation and its business.

Effective date: March 30, 2017

State Corporation Commission

Attest:
' | Clerk of the Commission

 

CISECOM
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

AT RICHMOND, MARCH 30, 2017

The State Corporation Cammission has found the accompanying articles submitted on behalf of
Virginia True Corporation

to comply with the requirements of law, and confirms payment of all required fees. Therefore. it is
ORDERED that this

CERTIFICATE OF INCORPORATION

be issued and admitted to record with the articles of incorporation in the Office of the Clerk of the
Commission, effective March 30, 2017.

The corporation is granted the authority conferred on it by law in accordance with the articles, subject to
the conditions and restrictions imposed by law

STATE CORPORATION COMMISSION

Judith Williams Jagdmann
Commissioner

CORPACPT
CISECOM
17-03-30-6059
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

eFile

ARTICLES OF INCORPORATION
OF
VIRGINIA TRUE CORPORATION

The undersigned, pursuant to Chapter 9 of Title 13.1 of the Code of Virginia, states as follows:

+. The name of the corporation is Virginia True Corporation.

2. The purpose for which the corporation is formed is to engage in any lawful business not required to
be specifically set forth in these Articles for which a corporation may be incorporated under the
Virginia Steck Corporation Act.

3. The corporation is authorized to issue 5,000 shares of common stock.

4. The name of the corporation's initial registered agent is Robert Coleman Smith. The initial
registered agent is an individual who isa resident of Virginia and a member of the Virginia State
Bar.

5. The address of the corporation's initial registered office, which is identical to the business office of
the initial registered agent. is The Branch House, 2501 Monument Avenue, Richmond, VA 23220.
The initial registered office is located in Richmond City. Virginia.

6. The following individuals are to serve as an initial director of the corporation:

Name Address

 

 

Benito R. Fernandez 431 Lancaster Street

Albany, NY 12210
Howard Kleinhendler 885 Second Avenue
New York, NY 10017
Domenick Cipollone 58-08 48th Street
Flushing, NY 11378
Anthony Cipollone 58-08 48th Street
Flushing, NY 11378

7. The address of the corporation's principal office is The Branch House, 2501 Monument Avenue,
Richmond, VA 23220.

INCORPORATOR:
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

Office of the Clerk

   

March 22, 2018
ROBERT COLEMAN SMITH

THE BRANCH HOUSE
2501 MONUMENT AVENUE
RICHMOND, VA 23220-0000

RECEIPT
RE: Virginia True Corporation
ID: 08166605
DCN: 1803225875

Dear Customer:

This is to acknowledge the filing of your statement of resignation as the registered agent of the above-
referenced corporation with this office on March 22, 2018. As provided by statute, the registered agent will

continue to serve as the corporation's registered agent until the resignation becomes effective on the 31st
day after the date on which the statement was filed.

If you have any questions about this matter, please contact this office at the addresses or telephone
numbers shown below.

Sincerely,

RECEIPT
CISECOM

Joel H. Peck
Clerk of the Commission

P.O. Box 1197, Richmond, VA 23278-1797
Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 23219-3630
Clerk's Office (804) 371-9733 or (866) 722-2551 (toll-free in Virginia) www.sco.virginia.gov/clk
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

STATEMENT OF RESIGNATION OF REGISTERED AGENT

 

RE:

Virginia True Corporation

SCC ID No.: 08166605

ROBERT COLEMAN SMITH hereby resigns its agency appointment as the registered agent for
the above-referenced corporation.

The registered office of the corporation is also discontinued.

2. ROBERT COLEMAN SMITH hereby certifies that a copy of this statement will be mailed by
certified mail to the principal office of the above-referenced business entity on or before the
business day following the day on which this statement is filed with the Commission.

Signed on March 22, 2018, by Robert Coleman Smith:
/s/ Robert Coleman Smith

NOTICE TO THE ABOVE REFERENCED CORPORATION

The registered agent's resignation becomes effective on the 31st day after the date on which the
Statement of Resignation was filed with the Commission, The law requires each domestic and foreign
corporation authorized to transact business in Virginia to continuously maintain in Virginia a registered
agent and a registered office. The corporation must appoint a new registered agent and, if appropriate,
establish a new registered office on or before the effective date of the resignation by filing with the
Commission a Statement of Change of Registered Office and/or Registered Agent on a form prescribed
by the Commission. This form can be completed and filed electronically through the Commission's SCC
eFile portal at https://sccefile.scc.virginia.gov/. The form can also be requested on the Commission's
website at http://www.scc. virginia.gov/clk/ElectronicFormRequest.aspx, or by contacting the Clerk's
Office at (804) 371-9733 or toll-free in Virginia at (866) 722-2551. If the corporation fails to appoint a new

registered agent and, if applicable, establish a new registered office, ils existence ultimately will be
automatically terminated.
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

Office of the Clerk

   

May 23, 2018
UNITED CORPORATE SERVICES, INC.
7705 YOLANDA ROAD
RICHMOND, VA 23229

RECEIPT

RE: Virginia True Corporation
ID: 08166605

DCN: 4805235540

Dear Customer:

This is to acknowledge the filing of a statement of change of registered office and/or registered agent for
the above-referenced corporation with this office.

The effective date of the change is May 23, 2018.

If you have any questions about this matter, please contact this office at the addresses or telephone
numbers shown below.

Sincerely,
RECEIPT

CISECOM 4

Joel H. Peck
Clerk of the Commission

P.O. Box 1197, Richmond, VA 23218-1797
Tyler Building, First Floor, 1300 East Main Street, Richmond, VA 29219-3630
Clerk's Office (804) 371-9733 or (AGS) 722-2551 (toll-free in Virginia) www.sec. virginia.govicik
Case 1-19-42769-nhl Doc 49-1 Filed 07/03/19 Entered 07/03/19 08:32:50

COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION

STATEMENT OF CHANGE OF REGISTERED OFFICE
AND/OR REGISTERED AGENT CHANGE

 

1. RE: Virginia True Corporation

ID: 08166605

2. Current registered agent's name and registered office address on record (including the
jurisdiction in which the registered office is physically located):
ROBERT COLEMAN SMITH
THE BRANCH HOUSE
2501 MONUMENT AVENUE
RICHMOND, VA 23220-0000 (RICHMOND CITY)

3. The current registered agent is Resigned.

4. The registered agent's name and registered office address after this statement is filed with the
Commission (including the jurisdiction in which the registered office is physically located):
United Corporate Services, Inc.
7705 Yolanda Road

Richmond, VA 23229 (HENRICO COUNTY)

5. The registered agent named in item 4 is a domestic or foreign stock or nonstock corporation or
limited liability company authorized to transact business in Virginia.

6. After the foregoing change or changes are made, the corporation will be in compliance with the
requirements of §13.1-634, 13.1-763, 13.1-833 or 13.1-925 of the Cade of Virginia.

Signed on May 23, 2018, on behalf of Virginia True Corporation
By: Howard Kleinhendler , Executive Vice President
/s/ Howard Kleinhendler
